Title: To John Adams from François Adriaan Van der Kemp, 18 April 1820
From: Van der Kemp, François Adriaan
To: Adams, John




My Dear and respected Sir!
Oldenbarneveld 18 April. 1820,


I dare not, no, I will not delay longer my answer to your affectionate Letter, with which I was honoured again—neither my Severe headache, nor bad eyes would not have occasioned it, but, I flattered myself from day to day, to receive tidings from your Dear and estimable Caroline—or her Pastor—but I do not feel any anxiety about that family—as I am persuaded that the Rev. Westbrook would have directly informed me of Such an Event—and I Shall consider it a duty, to inform your all ways—of what I hear from that amiable family—if it may be Supposed, that any thing could be notified to me, which was unknown to you.
We enjoy’d here the Same brilliant Scenery—although perhaps on a Smaller Scale—it lasted between three or four days—This is the Second time, that I recollect to have See—the first time, If I recollect well—in 1791—when we lived near Esopus—but then our orchards were considerably injured—even the ground was covered with an icy carpet—So that no poultry or Turkeys could move—They appeared very aukward—This time it Seems not to have injured either our forest or fruit trees—although our Shrubberies are broken down—
I Should rather deserve your Encomium on George III—than that bestowed on the most valiant conquerors of ancient and modern History—If England falls—which I hope and think—that it is not yet the time of its final doom—although it may totter on its basis yet—before it becomes engulphed—its worthies may find an asylum in America, and unite here with their Brethren to promote virtue and religion, and cultivate arts and Sciences—
I must Scold on Tyng—I heard not a word of him Since his congratulatory Letters—perhaps he may become apprehensive—that I may now come and See, if I can obtain an equal affectionate reception of his Sister and Suns as before—but I doubt it not—he would fear—I would directly Speed to Quincy—What a blessing—that you enjoy that happiness of intellectual and moral tranquillity—the greatest treasures in this world dwindle to nothing, compared with it—Our benevolent Father vouch Safe to bestow on you that happiness—till you last moment—and your children—Relatives and frends will ardently thank a bountiful God for Such a distinguished favour. My eyes are very dim—I must Submit to a Second course of mercurÿ—I may not give it up—till I receive a Supersedeas, and then I Shall enjoy the Satisfaction will reward me, with acknowledging, that—to my best abilities—I zealously endeavoured to deserve well of my country—
I know—I Share in your best wishes—in your affectionate esteem, while I remain with high respect / Your affectionate and obliged / frend!


Fr. Adr. van der Kemp




